Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr seeks to appeal the district court’s order denying his motion to supplement the record for the appeal to this court of his underlying civil case. Because our decision in that appeal has issued, Amr v. Virginia State Univ., 331 Fed.Appx. 194 (4th Cir.2009) (unpublished), this appeal is now moot. See Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir.2007) (setting forth the principles of appellate mootness). Therefore, we dismiss Amr’s appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.